DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/510792 on November 18, 2021, in which Claims 1-19 and 21 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 21 are pending, of which Claims 1-19 and 21 are allowed.

Allowable Subject Matter
Claims 1-19 and 21 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as 1-20.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determining if at least one wait time of a plurality of wait times occurring during a time interval exceeds a wait limit; counting during a time window comprising a series of time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once”, in Claims 1, 10 and 19; in conjunction with all other limitations of the dependent and independent claims .

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Gyorffy et al. (U.S. Patent Application Publication No. 2012/0159267 A1), hereinafter “Gyorffy”.  Gyorffy is cited on PTO-892 filed 9/19/2021.
	Gyorffy: ¶ 69 teaches tracking a database time duration corresponding to the period of time that the database takes to execute a query.

Although conceptually similar to the claimed invention of the instant application, Gyorffy does not teach counting during a time window how many series of time intervals exceeds the wait time limit.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Doshi et al. (U.S. Patent Application 2005/0114397); teaches monitoring database connection requests.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114